An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-132
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 5 August 2014


IN THE MATTER OF:                                Davidson County
L.E.S.W., I.A.S-W.                               Nos. 11 JT 152
                                                      12 JT 8

       Appeal by respondent-father from orders entered 6 June 2012

by Judge Carlton Terry and 23 October 2013 by Judge Mary F.

Covington in Davidson County District Court. Heard in the Court

of Appeals 8 July 2014.


       Christopher M. Watford, Assistant Davidson County Attorney
       for appellee Davidson County Department of Social Services.

       Laura Bodenheimer for Guardian ad litem.

       J. Thomas Diepenbrock for respondent-appellant father.


       STEELMAN, Judge.


       The   unchallenged       findings    of     fact   in   the    trial   court’s

permanency      planning     order       support    its     conclusion    that     the

permanent      plan   for    the     children      should      be    termination    of

father’s parental rights and adoption.

                        I. Factual and Procedural History

       M.S-W. (father) is the father of L.E.S.W. and I.A.S-W., who

were    born    in    January      and    December    2011      respectively.      The
                                           -2-
children’s    mother,     M.W.       (mother),      has    a       lengthy    history   of

untreated    substance    abuse,        unstable      housing,          and   involvement

with the Davidson County Department of Social Services (DSS),

which   is   documented     in    the      record.    On       8    November    2011    DSS

obtained non-secure custody of L.E.S.W. and S.D.P. (another of

mother’s children), and filed petitions alleging that they were

neglected and dependent juveniles. The petitions described the

children’s exposure to substance abuse by mother, who was then

pregnant with I.A.S-W., and to domestic violence between mother

and father, and recounted S.D.P.’s disclosure that father abused

alcohol. Father attended a Child and Family Team meeting on 14

December 2011, at which DSS explained his case plan. Father was

required to “obtain a substance abuse assessment and comply with

all     recommendations,         attend      parenting             classes,      maintain

employment,    obtain    and     maintain        suitable       housing,       and   attend

abuser treatment or anger management classes.”

      I.A.S-W. was born prematurely in late December 2011, and

tested positive for a metabolite of cocaine. On 11 January 2012,

DSS filed a juvenile petition alleging that she was neglected

and dependent. Based on mother and father’s stipulation that the

minor   children    lived      “in    an    environment            injurious    to   their

welfare” and were “neglected juveniles as defined by G.S. § 7B-

101(15),”     the   court        entered         orders    on       2    February      2012
                                           -3-
adjudicating the children neglected.

      An order was entered on 29 February 2012, in which father

was directed to attend supervised visitation with the children

at least two times per week, obtain a substance abuse assessment

and   follow     any   treatment      recommendations,       complete     parenting

classes, maintain a source of income, and enter into a Voluntary

Support Agreement within 60 days. The court also ordered mother

and father       to “obtain and maintain a suitable residence for

themselves and the minor children[.]”

      Judge Terry conducted a permanency planning hearing on 3

May 2012. In an order entered 6 June 2012, the court ceased

reunification      efforts     as     to   both    parents    and   established    a

permanent plan of termination of parental rights and adoption

for the minor children. DSS filed petitions for termination of

father’s      parental    rights      on   27    March    2013.   Judge   Covington

conducted a hearing beginning on 29 August 2013, and entered

termination orders on 23 October 2013. The court concluded that

there    were     three     grounds    for       termination:     (1)   father   had

neglected L.E.S.W. and I.A.S-W.; (2) father had willfully left

the children in DSS custody for more than twelve months without

showing reasonable progress in correcting the conditions leading

to    their     placement    outside       the    home;    and    (3)   father   had

willfully failed to pay a reasonable portion of their cost of
                                     -4-
care.   The   court   concluded    that    terminating   father’s   parental

rights was in the best interests of the minor children.

    Father appeals from the 6 June 2012 permanency planning

order directing DSS to cease reunification efforts, and from the

termination orders.

                        II. Permanency Planning Order

    In his sole argument on appeal, father challenges Judge

Terry’s decision to cease reunification efforts. He asserts that

the trial court’s order did not comply with the requirements of

N.C. Gen. Stat. § 7B-507(b)(1), and that its conclusion was not

supported     by   evidentiary    findings   or   competent   evidence.   We

disagree.

                            A. Standard of Review

    “A trial court may cease reunification efforts upon making

a finding that further efforts ‘would be futile or would be

inconsistent with the juvenile’s health, safety, and need for a

safe, permanent home within a reasonable period of time[.]’” In

re C.M., 183 N.C. App. 207, 214, 644 S.E.2d 588, 594 (2007)

(quoting N.C. Gen. Stat. § 7B-507(b)(1)). Although characterized

by statute as a finding, “the determination that grounds exist

to cease reunification efforts under [N.C. Gen. Stat.] § 7B-

507(b)(1) is in the nature of a conclusion of law that must be

supported by adequate findings of fact.” In re E.G.M., __ N.C.
                                         -5-
App. __, __, 750 S.E.2d 857, 867 (2013) (citing In re I.K., __

N.C. App. __, __, 742 S.E.2d 588, 595 (2013)).

       “This   Court   reviews      an   order     that    ceases      reunification

efforts to determine whether the trial court made appropriate

findings, whether the findings are based upon credible evidence,

whether    the   findings      of    fact        support    the     trial    court’s

conclusions, and whether the trial court abused its discretion

with respect to disposition.” C.M., 183 N.C. App. at 213, 644

S.E.2d at 594. “We are bound by the trial court’s findings of

fact ‘where there is some evidence to support those findings,

even    though   the    evidence         might    sustain     findings       to   the

contrary.’     Findings   of     fact      not    challenged      on    appeal    are

presumed to be supported by competent evidence and                          are also

binding.” In the Matter of T.J.C., __ N.C. App. __, __, 738

S.E.2d 759, 763-64 (quoting In re Montgomery, 311 N.C. 101, 110-

11, 316 S.E.2d 246, 252-53 (1984), and citing In re J.K.C. and

J.D.K., __ N.C. App. __, __ , 721 S.E.2d 264, 268 (2012)), disc.

review denied, 366 N.C. 592, 743 S.E.2d 194 (2013). In addition,

“[a] trial court may be reversed for abuse of discretion only

upon a showing that its actions are manifestly unsupported by

reason.” White v. White, 312 N.C. 770, 777, 324 S.E.2d 829, 833

(1985).

                                     B. Analysis
                                     -6-
      Father concedes that the permanency planning order includes

the requisite statutory language concluding that further efforts

to reunify him with the minors “are clearly futile and would be

inconsistent with the children’s health, safety, and need for a

safe,   permanent   home   within   a     reasonable    period    of   time[.]”

However, he contends that this conclusion is not supported by

the   court’s   findings   of   fact      or   by   competent    evidence.   We

disagree.

      The trial court’s findings of fact include the following:

                                    . . .

            22. . . . [Father] entered into a family
            services case plan with [DSS]. He agreed to
            obtain and maintain suitable housing for
            himself and the minor children to reside;
            obtain and maintain a steady source of
            income; attend and complete . . . parenting
            classes; obtain a substance abuse assessment
            and comply with treatment recommendations;
            and attend visits with the minor children.

                                    . . .

            24.   [Father]   has  resided   at   various
            residences since the children came into
            [DSS’s] care. When he and [mother] are on
            good terms, he lives with her. At other
            times he lives with relatives. At this time
            it is unclear exactly where [father] intends
            to live and what his intentions are for his
            children.

            25. [Father] has been employed . . . since
            the children came into [DSS’s] care.

            26. [Father]    has     not    completed    parenting
            classes.
                                  -7-


           27. [Father] has not obtained a substance
           abuse assessment.

                                 . . .

           29. [Father] has paid nothing in child
           support and has not entered into any type of
           Voluntary Support Agreement to date.

           30. [Father has] Court ordered visitation
           with the children two days per week[.] . . .
           [Father] visits once per week due to his
           work schedule. He interacts well with the
           children during his visits but has never
           visited for more than once a week.

                                . . . .

           33. [DSS] attempted to complete a homestudy
           on the home of [father]. [DSS’s] interpreter
           contacted [father] on February 10, 2012 and
           he stated that the relative he was staying
           with was no longer an option for [L.E.S.W.
           and I.A.S-W.]

                                . . . .

           41. . . . Neither [father nor mother] has
           made an improvement in their situation since
           November of 2011 when the . . . children
           came into care. . . .

           42. The Court would also find that relieving
           [DSS] from making reasonable efforts with
           the respondents does not prevent [mother or
           father] from working their case plans and
           demonstrating, through their efforts, their
           desire to reunify with their children.

Father does not dispute the evidentiary support for the court’s

findings that he had not completed a parenting class, had not

obtained   suitable   housing   for   himself   and   the   children,   had
                                            -8-
visited with the children only once a week rather than twice a

week    as    set    out    in    the    disposition   order,   had   paid    nothing

towards the support of his children, and had not entered into a

Voluntary         Support    Agreement.       These    undisputed       findings    by

themselves establish that father failed to comply with his case

plan, and support the trial court’s conclusion that DSS should

be relieved of further efforts towards reunification.

       Father’s only challenge to the evidentiary support for the

findings      is    his    contention      that,   because   he   had    obtained   a

substance abuse assessment the day before the hearing, the court

erred by finding that he had not obtained a substance abuse

assessment. Petitioner concedes that this assertion is accurate.

However, the case plan required him to “obtain a substance abuse

assessment and follow any and all treatment recommendations,”

which he clearly had not done. Therefore, he failed to complete

this part of the case plan. Furthermore, given the trial court’s

other findings, which are not challenged on appeal, any error

was harmless. It is well established that “erroneous findings

unnecessary to the determination do not constitute reversible

error”       if     the    court    makes     sufficient     additional      findings

grounded in the evidence. In re Beck, 109 N.C. App. 539, 548,

428 S.E.2d 232, 238 (1993) (inclusion of erroneous finding in

order    adjudicating            child    neglected    was   immaterial      and   not
                                           -9-
prejudicial     given        that      “[if]    the        erroneous        finding      [were]

deleted, there remain[ed] an abundance of clear, cogent, and

convincing evidence to support a finding of neglect”).

    Given     the     family     history        and    father’s       failure      to    fully

complete any of the requirements of his case plan, the trial

court did not abuse its discretion in concluding that further

reunification efforts would be clearly futile or inconsistent

with the children’s need for a safe, permanent home within a

reasonable    period       of   time.     Accordingly,          we    affirm       the   order

ceasing reunification efforts.

    Father’s        only     challenge         to    the     orders     terminating        his

parental     rights     is      that     they       were    based      on     an   erroneous

permanency planning order. Because we have upheld the permanency

planning order, the termination orders are also affirmed.

    AFFIRMED.

    Judges McGEE and ERVIN concur.

    Report per Rule 30(e).